Title: From John Adams to William Tudor, Sr., 11 March 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy March 11th. 1818

Your Pupil Mr Minot was a young Gentleman of excellent character; pure, spotless in Morals and Manners, loving Truth above all things. Agreed. But can you accuse me of prejudice or Malignity when I perceive a Tang of the Old Cask of Toryism in his History? He Studies, he labours for impartiality; but does he always hit it?
In page 142 of his Second Volume, he Says “There was a Pause in the “Opposition to the Measures of the Crown and Parliament!” “A Pause,” indeed there was! An hiatus vœlde deflendus! I never could account for it; and I cannot to this day account for it, to my own intire Satisfaction. There was an Appearance of Coalition between Otis and Hutchinson, which had well nigh destroyed Otis’s Popularity and Influence forever.—The Rage against him in the Town of Boston Seemed to be without bounds.— He was called a Reprobate an Apostate and a Traitor in every Street in Boston.—I have heard Sober Substantial independent Housholder, lament with tears in their Eyes the Fall of Otis, and declare that they never had so high an Opinion of any Man before and they never would have so much Confidence in any Man again.—The Indignation of all his political Friends against him was Universal.—His Colleague Mr Thatcher was in private as explicit as any body, in condemning him. If I may, without or with Vanity mention myself in such company.—I must acknowledge that I was Staggered and inflamed.—I said What! Is a Controversy between two quarters of the Globe become a dispute between two petty Names of Office and Seal on the Bench of Common Please at Barnstable on the other? A Meeting of the Bar was called upon some critical Point Connected with Politicks, Otis did not appear. Though several Messages were sent for him he would not come.—I suspected him of skulking; and was so provoked that I rashly said, and publickly to all the Bar young as I was “Otis is a Mastiff, that will bark and roar like a Lion, One hour, and the next, if a Sap is thrown his way will creep like a Spanil.” Horresce reperens.! I shall never forgive myself for this wild Sally. Thatcher beckoned me to come to him. He whispered in my Ear “Adams you are too warm.” Happy would it have been for me if I had always had so faithful a Monitor. But I then Suspected and believed that this was corrupted, and bought off, and expected that Otis and Hutchinson would in future go hand in hand in support of Ministerial Measures and Parliamentary Taxation, and that all the Ministerial People would at the next Election use all their Influence to secure his Reelection into the Legislature. And this was the general Opinion. But when the Election drew near, it was found that all this was an artfull stratagim to turn Otis out. The old Calumnies were revived, that Otis’s sole motive had been Vengeance for his Fathers disappointed Ambition, but a few days before the Election appeared an envenomed Song, in which Otis was abused more virulently than the Elder Pitt was on his Acceptance of a Pensio Pension and a Peerage.—This convinced the People that Otis had not committed the unpardonable Sin against them. And he was again elected, though by a small Majority.
I heard him afterwards in the House attempt a Vindecation of himself but it was not to my entire Satisfaction. He represented the Clamour that had been raised against him; said that he had thought himself ruined; But he added “The Song of the Drunkard Saved me.” Samuel Waterhouse an Old Scribler for Hutchinson against Pounal was Supposed to be the Auther of the Song: and Samuel Waterhouse was repected to be intemperate.
Mr Otis cannot be exculpated from the Charge of Wavering in his Opinions. In his “Rights of the Colonies asserted and proved” though a noble Monument to his Fame and an important document on the early History of the Revolution; there are nevertheless concessions in favour of Authority in Parliament, inconsistent with the Ground he had taken three Years before in his Argument against the Sugar Act the Molasses Act, and Writs of Assistance; and with many of his Ardent Speeches in the Legislature in the Year 1761 and 1762. Otis had ploughed harrowed and manured a rich Strong Soil, and Sown the best Seeds, but as the worthy Farmers in my Neighbourhood express themselves “There was a Slack after planting.” A light cloud passed over the Province which diminesed its Lustre; but not over the Town of Boston, for that still glowed with Light and Heat.—Who could account for this Phenomena—
Otis the Son had no conceivable Object. Colonel Otis the Father was the undisputed head of the Bar in the three Counties of Barnstable Plymouth and Bristol. besid’s occasional Engagements in other Countries.—His Profits must have been much greater than the pitiful Emoluments of the Office to which he was appointed. Besides, he was Supposed to be rich, and he was rich for those times— Certainly he was rich in Connections in popularity, in Power and in property.—
But the Strange unaccountable Election of Hutchinson to the Agencey was an Astonishment and a cruel Mortification to all the Inflexibles.—It was committing the tender Kid to the Custody and Guardianship of the hungry Lion—There was, little confidence in any of the Agents Bolten De Brett Manduit or Jackson. They could know nothing with certainty of London Characters, but it is certain they had better have appointed Will. Molineux or Dr Young than Hutchinson.— The Legislature were indeed to be pitied. They knew not whome to trust.—
To account for Hutchinsons election to the Agency look to your Pupils Second Volume pages 144. 145. 146 &c.—
In page 146., Hutchinson is imployed in draughting Instructions to Mr Manduit, against the Several Acts of Parliament so detrimental to the Trade and Fishery of the Province.”
But your Pupil does not inform us who were United with Hutchinson in draughting these Instructions, He ought to have given Us the Instructions Word for Word. No Historian ought to be trusted in abridging State Papers so critical as this.— The only Construction I can put upon this whole Transaction is and was, that Hutchinson was intriguing with all his Subtilaty and Simulation, to get himself elected Agent. that he assumed so much the appearance of an Angel of Light as to deceive the very Elect. There are Moments when the firmest Minds tremble and the clearest Understanding are clouded. Who would believe that Catherine de Medicies could deceive the Admirale Coligne, the profoundest Statesman the honestest Man in Europe to his own destruction, and that of the Protestant Religion in France.—
In the Boston Gazette of the 4th of April 1763 Mr Otis published a Vindication of himself with his Name. Where can you find a more manly Morcel. Charles Paxton, the Essence of Customs, Taxation and Revenue appears to have been Governor Lieutenant Governor Secretary and chief Justice. A more deliberate, cool, studied corrupt Appointment never was made than that of Hutchinson to be chief Justice. It was done for the direct Purpose of enslaving this whole Continent and consequently Britain and Man: and if Otis did Say he would Sett the Province in a Flame, it was one of the Subliments Expressions that ever was uttered, and he ought to have a Statue of Adament erected in honour of it. But I believe he only said “Hutchinsons Appointment will set the Province in a flame But I care not a Farthing for the difference; in either case, it was a glorious Prophecy, equal to any in Daniel and as perfectly fulfilled.
It never was pretended that Otis voted for Hutchinson to be Agent and it soon appeared that he was no Traitor. He again appeared the Life and Soul of the Revolution and continued such to his Assassination. Hutchinson was soon excused from his Agency

John Adams—